On rehearing, appellants insist that we specifically point out whether or not the limitations which in the original opinion are placed on an independent insurance adjuster as to his activities in enforcing, securing, settling, adjusting or compromising defaulted, controverted or disputed accounts, claims or demands are likewise applicable to salaried adjusters. We were not dealing with the activities of the so-called salaried adjuster group in the original opinion and, therefore, did not expressly apply the provisions of subdivision (d) of § 42, Title 46, supra, to their activities. Subdivision (d), § 42, Title 46, supra, is as follows: " § 42. Who may practice as attorneys. — Only such persons as are regularly licensed have authority to practice law. For the purposes of this article, the practice of law is defined as follows: Whoever, * * * (d) as a vocation, enforces, secures, settles, adjusts or compromises defaulted, controverted or disputed accounts, claims or demands between persons with neither of whom he is in privity or in the relation of employer and employee in the ordinary sense; is practicing law."
That section provides that one who adjusts a defaulted, controverted or disputed account, claim or demand between persons with either of whom he is in privity or with whom he stands in the relation of employer and employee in the ordinary sense, is not engaged in the practice of law.
Appellants contend, however, that if such a construction be placed on the statute it would deny to them the equal protection of the laws and, therefore, would be unconstitutional. We do not agree with this contention. The rules by which classification for the purpose of legislation must be tested are stated concisely and clearly in the opinion of the United States Supreme Court in Lindsley v. Natural Carbonic Gas Company, 220 U.S. 61, 31 S. Ct. 337, 340,55 L. Ed. 369, Ann.Cas. 1912C, 160, as follows:
"1. The equal-protection clause of the 14th Amendment does not take from the state the power to classify in the adoption of police laws, but admits of the exercise of a wide scope of discretion in that regard, and avoids which is done only when it is without any reasonable basis, and therefore, is purely arbitrary.
"2. A classification having some reasonable basis does not offend against that clause merely because it is not made with mathematical nicety, or because in practice it results in some inequality.
"3. When the classification in such a law is called in question, if any state of facts reasonably can be conceived that would sustain it, the existence of that state of facts at the time the law was enacted must be assumed.
"4. One who assails the classification in such a law must carry the burden of showing that it does not rest upon any reasonable basis, but is essentially arbitrary."
The Supreme Court of Appeals of Virginia in the case of Bryce v. Gillespie, 160 Va. 137, 168 S.E. 653, applied these rules to a statute somewhat similar to the one here under consideration and concluded that the act did not violate the equal protection clause of the 14th Amendment. Though not committing ourselves to the soundness of the opinion of the Virginia court in the Bryce case in its entirety, yet we refer thereto as concurring in the reasoning there employed upon the matter of discrimination. In that view of the matter subdivision (d) of § 42, Title 46, supra, is not unconstitutional as denying to the independent insurance adjuster equal protection of the laws guaranteed to him by the 14th Amendment to the Constitution of the United States.
Application for rehearing overruled.
All the Justices concur. *Page 583